      Case 4:18-cv-00527-MW-CAS Document 13 Filed 11/14/18 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


 JIM BONFIGLIO CAMPAIGN, and
 JIM BONFIGLIO, individually as an
 Elector of House District 89,

                               Plaintiffs,

 v.

 KEN DETZNER, in his official capacity             CASE NO.: 4:18-cv-00527-MW-CAS
 as Florida Secretary of State, and the PALM
 BEACH COUNTY CANVASSING
 BOARD, and SUSAN M. BUCHER, in her
 official capacity as Palm Beach County
 Supervisor of Elections,

                        Defendants.
 ____________________________________

                 THE RON DESANTIS FOR GOVERNOR CAMPAIGN’S
                           MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24 and Local Rule 7.1(L), the Ron DeSantis

for Governor Campaign (“DeSantis Campaign”) respectfully moves to intervene in support of the

Defendants for the limited purpose of ensuring the machine recount of the election for Florida

Governor is not delayed.

                                             Background

       On November 6, 2018, voters all across the state of Florida cast ballots to elect (amongst

other positions) their next governor. Although the race between Ron DeSantis and Andrew Gillum

was hard fought and close, the returns from election night indicate that Mr. DeSantis received a

plurality of the votes. The margin between the candidates was less than one half of a percent,

though, meaning that a machine recount is required pursuant to Florida law. See §102.141(7),
       Case 4:18-cv-00527-MW-CAS Document 13 Filed 11/14/18 Page 2 of 5



Florida Statutes. That recount is underway as of the filing of this motion. The DeSantis Campaign

has made clear that it wishes to see every legally-cast vote counted, so as to ensure that the true

will of the people is effectuated.

       The three other elections implicated in this case (United States Senate, Florida

Commissioner of Agriculture, and the state legislative seat that the Plaintiff sought) all finished

with a margin less than one quarter of a percent. Therefore, these races require both mandatory

machine and manual recounts. See §102.166(1), F.S.. Unless the required machine recount in the

gubernatorial election results in the margin dropping below one quarter of a percent, that race will

not require a manual recount.

       The Plaintiff in this case seeks to stop the recount for the gubernatorial election in its tracks

in Palm Beach County and, instead, to proceed to a recount for his state legislative seat. There is

no legal support for this request, and it would cause harm to voters both in Palm Beach County

and across the state. The DeSantis Campaign seeks to ensure that the machine recount in its race

proceeds uninterrupted so that the results can be certified before the statutory deadline. If the Court

concludes that further action is necessary in relation to any required manual recounts in other races,

then the DeSantis Campaign will not need to be involved in such determinations.

       This matter presents an emergency as discussed in Local Rule 7.1(L) for two reasons. First,

pursuant to the Court’s Order Requiring Expedited Response to Plaintiff’s Motion for Preliminary

Injunction issued on November 13, 2018, the DeSantis Campaign must file a substantive response

to the Plaintiff’s amended complaint by 5:00 PM today. Thus, a ruling on the DeSantis Campaign’s

motion is required more promptly than usual. Second, as previously-stated, the statutory deadlines

for certification of the election for governor are rapidly approaching. It is essential that this matter




                                                   2
         Case 4:18-cv-00527-MW-CAS Document 13 Filed 11/14/18 Page 3 of 5



be resolved as soon as possible in order to ensure that all votes for governor are counted and the

new administration may properly transition into office.

                                       Grounds for Intervention

         The DeSantis Campaign moves to intervene as a matter of right. See Fed.R.Civ.P. 24(a)(2).

In order to so intervene, a party must show that (1) its motion to intervene is timely, (2) it has an

interest relating to the “property or transaction which is the subject of the action," (3) the resolution

of the case may "impede or impair [the intervenor's] ability to protect that interest"; and (4) that its

interest is "represented inadequately by the existing parties to the suit." Chiles v. Thornburgh, 865

F.2d 1197, 1213 (11th Cir.1989). Essentially, if a “would-be intervenor” is “practically

disadvantaged by its exclusion from the proceedings,” then intervention by right should be granted.

Salvors, Inc. v. Unidentified Wrecked and Abandoned Vessel, 861 F.3d 1278, 1295 (11th Cir.

2017).

         The DeSantis Campaign meets these requirements. This emergency motion is timely and

is being filed not even 24 hours after the Court’s Order was entered. There would be no delay or

prejudice to any existing party if this emergency motion is granted. The DeSantis Campaign also

has a clear interest in this case, as the Plaintiff’s requested relief would actively prevent the recount

in the campaign for governor from proceeding in one of Florida’s major counties. This could delay

the certification of this race for an unknown period of time and prevent the recount from being

completed within the statutory timeframe. Although the DeSantis Campaign’s interest in this case

is not identical to that of the Plaintiff or Defendant’s, it does not have to be in order to meet this

element. See Chiles, 865 F.2d. at 1214. For this same reason, the Plaintiff’s requested relief would

impede the interests of the DeSantis Campaign.




                                                   3
       Case 4:18-cv-00527-MW-CAS Document 13 Filed 11/14/18 Page 4 of 5



       Further, no party has the same interest in the outcome of the campaign for governor that

the DeSantis Campaign does. In fact, there is currently no party to this case with any interest

specific to the governor’s race. The DeSantis campaign, as the party receiving the most votes in

that election, is in a unique position that it cannot expect the current parties to advocate for. The

showing required to meet this requirement is “minimal” and is met if a party merely shows that

the existing parties “may be inadequate” to protect its interest. Id. The DeSantis Campaign should

be found to have made this showing.

       WHEREFORE, the DeSantis Campaign respectfully requests entry of an order granting its

leave to intervene, and permitting it to participate in this proceeding.

                                     Certification of Conferral

       Undersigned counsel has conferred with counsel for Plaintiffs regarding this motion and

counsel takes no position on the Desantis Campaign’s proposed intervention.

                                   Local Rule 7.1(f) Certification

       The undersigned certifies that this motion contains 929 words.

                                       Respectfully submitted,

                                       /s/William Dean Hall, III_________________
                                       DANIEL R. RUSSELL
                                       Florida Bar No. 63445
                                       WILLIAM DEAN HALL, III
                                       Florida Bar No. 67936
                                       MARC W. DUNBAR
                                       Florida Bar No. 8397
                                       JONES WALKER LLP
                                       215 South Monroe Street, Suite 130
                                       Tallahassee, Florida 32301
                                       Telephone:     850.425.7800
                                       E-Mail:        drussell@joneswalker.com
                                                     whall@joneswalker.com
                                                      mdunbar@joneswalker.com
                                       Secondary E-Mail:     mharrell@joneswalker.com
                                       Attorneys for Ron DeSantis for Governor Campaign

                                                  4
      Case 4:18-cv-00527-MW-CAS Document 13 Filed 11/14/18 Page 5 of 5




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished on
this 14th day of November, 2018, by the Court’s CM/ECF noticing system to:


Michael Robert Ufferman
Michael Ufferman Law Firm PA
2022-1 Raymond Diehl Rd
Tallahassee, FL 32308
ufferman@uffermanlaw.com
Attorney for Plaintiffs

Erik Matthew Figlio
Ausley Mcmullen
123 S Calhoun Street
Tallahassee, FL 32301
rfiglio@ausley.com
Attorney for Defendants

Andy V. Bardos
George Ty Levesque
Grayrobinson PA
301 S Bronough St. Ste. 600
Tallahassee, FL 32301
andy.bardos@gray-robinson.com
Attorney for National Republican
Senatorial Committee

Jason Brett Torchinsky
Holtzman Vogel Josefiak PLLC
45 N Hill Dr. Ste. 100
Warrenton, VA 20186
jtorchinsky@hvjlaw.com
Attorney for National Republican
Senatorial Committee


                                   /s/William Dean Hall, III____________




                                             5
